Citation Nr: 1411171	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  09-00 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left ear sensorineural hearing loss disability.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for a right ankle disorder, claimed as arthritis.

4.  Entitlement to service connection for a bilateral hip disorder, claimed as arthritis.  

5.  Entitlement to service connection for a bilateral hand disorder, claimed as arthritis. 

6.  Entitlement to service connection for a bilateral knee disorder, claimed as arthritis.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1979. 

This matter comes to the Board of Veterans' Appeals (Board) from May 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Original jurisdiction in this case now resides with the RO in Montgomery, Alabama. 

In June 2012 the Veteran was provided a Travel Board hearing.  A transcript of the testimony offered at this hearing has been associated with the record. 

In November 2012, the Board remanded the issues under appeal for further action.  The matter is now again before the Board for adjudication.

At the time of the prior remand, the issue of entitlement to service connection for arthritis, to include arthritis of the bilateral ankles, bilateral knees, bilateral hips, bilateral hands, and bilateral shoulders, was remanded for additional development.  The issues of entitlement to service connection for a respiratory disability and for hypertension were also remanded.  Service connection for hypertension, a respiratory disorder, a bilateral shoulder disorder, a bilateral wrist disorder, and a left ankle disorder has been established via March 2013 and July 2013 rating decisions.  The remaining claims are noted above, with the arthritis claims recharacterized as individual claims related to the joint affected.

The issues of entitlement to service connection for left ear sensorineural hearing loss, and for right ankle and bilateral knee disorders, claimed as arthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve on the land mass of the Republic of Vietnam or any other designated area where the service department has determined that herbicides, including Agent Orange, were present, nor was he otherwise exposed to herbicides during his active duty service. 

2.  The Veteran's current diabetes mellitus, type II, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident occurring during his military service.

3.  There is no clinical evidence of the existence of any bilateral hip disorder, to include arthritis.  

4.  There is no clinical evidence of the existence of any bilateral hand disorder, to include arthritis, other than the already service-connected degenerative joint disease of the bilateral wrists. 





CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to in-service exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  No bilateral hip disorder was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  No bilateral hand disorder was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in July 2008 and November 2012.  Although the Veteran was not provided complete notice with respect to all claims until November 2012, after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims, most recently via the March 2013 and July 2013 supplemental statements of the case.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of these claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

VA has also satisfied its duty to assist the Veteran at every stage of this case.  The Veteran's service treatment records, all identified post-service VA and private medical records, the Veteran's hearing testimony, his Social Security Administration record, and his written lay statements are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran underwent VA examination of his joint claims, most recently in June 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case were adequate, as they were predicated on a reading of the service and post-service medical records in the Veteran's claims file, take into account all of the pertinent evidence of record, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  The Board recognizes, however, that the Veteran was not afforded a VA examination with regard to his diabetes mellitus claim.  There is no medical evidence suggesting that the Veteran's diabetes was present until many years after the Veteran's military service or suggesting that the claimed disability is etiologically related to service.  Moreover, as discussed in detail below, there is no evidence that the Veteran was exposed to herbicides during service, such that there is no potential for presumptive service connection.  The Board recognizes that the threshold for whether a present disability may be related to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, under the circumstances of this case, the low threshold has not been met with regard to the diabetes claim.  Evidentiary development in this matter is complete to the extent possible.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, to include arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) .

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Diabetes Mellitus

The Veteran is seeking entitlement to service connection for diabetes mellitus, type II.  He claims that he was exposed to Agent Orange in the course of his duties on board the USS CONSTELLATION, a Kitty Hawk-class supercarrier when the ship was in the waters off Vietnam.  The Veteran claims that the ship was within twelve miles of the shore, close enough to have been exposed.  He, therefore, claims that service connection is warranted for diabetes mellitus, type II, on a presumptive basis.  The Board recognizes that at one point, the Veteran suggested that while stationed aboard the USS YOSEMITE he disembarked on the ground in Vietnam for three days; however, at the time of his 2012 Board hearing, he clarified that his claim is that he was onboard the USS CONSTELLATION and was exposed to herbicides while approximately twelve miles off of the shore of Vietnam.

VA regulations provide that if a veteran was exposed to an herbicide agent, to include Agent Orange, during active service, service connection is presumed for diabetes mellitus, type II.  Moreover, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

VA limits the presumption of exposure to Veterans who served on the ground or on the inland waterways of Vietnam and excludes Veterans who served aboard ships operating on Vietnam's offshore waters.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated. 

Historically, the Veteran served on active duty in the United States Navy from August 1970 to February 1979.  The Veteran's DD Form 214 indicates that he served as a lithographer, and also shows that he served aboard the USS YOSEMITE and the USS CONSTELLATION during his active service.  Again, the Veteran confirmed at his hearing in this matter that he served off of the coast of Vietnam with the USS CONSTELLATION, not the USS YOSEMITE.  There is no indication in the Veteran's service treatment records that he ever served on the ground in the Republic of Vietnam.  Rather, this claim has been clarified as one solely on the basis of herbicide exposure on a ship off of the shore of Vietnam. 

As noted above, "[s]ervice in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002   (2009).  Here, there is no evidence, nor does the Veteran claim, that the USS CONSTELLATION ever came to port or had members disembark on the shore of Vietnam.  Accordingly, as the Veteran did not serve on the land mass of the Republic of Vietnam, he is not entitled to the presumption that he was exposed to a herbicide agent during service.  38 U.S.C.A. § 1116.

Notwithstanding the foregoing, the Veteran may still establish service connection for diabetes mellitus, type II, with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  However, a review of the evidence does not support the claim of entitlement to service connection for diabetes mellitus, type II, on a direct basis.  The Veteran's service treatment records are negative for this disorder.  Specifically, neither the clinical records during service, nor his January 1979 Report of Medical Examination at separation included findings or complaints related to diabetes mellitus, type II.  One notation during service included a possibility of a hypoglycemic episode, however it was deemed to be intoxication.  In May 1977, he was deemed to have "hypoglycemia secondary to intoxication."  The May 1977 clinical note indicated that the Veteran would return the following day for a blood sugar test, but there is no indication that he did so.  Moreover, although there are current VA treatment records showing treatment for diabetes mellitus, there is no medical evidence of record showing that diabetes mellitus, type II, is related to the Veteran's military service.  Private medical records dated in May 2005 reported the Veteran as having been diagnosed with diabetes in 2001, which is more than twenty years following his separation from service.  There is no indication in the record that the Veteran had symptoms in service or at any time thereafter until diabetes mellitus, type II, was diagnosed in 2001.  The Board emphasizes the multi-year gap between discharge from active duty service in 1979 and initial diagnosis of diabetes mellitus in approximately 2001.  The Veteran has not suggested that there were any symptoms during that span of time, which, while not conclusive, weighs against the establishment of service connection.  See Mense v. Derwinski, 1 Vet. App. 354, 356   (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Moreover, as the first documented evidence of diabetes mellitus, type II, was in approximately 2001, presumptive service connection for diabetes mellitus as being shown within one year after service discharge is also not warranted.  38 C.F.R. §§ 3.307, 3.309. 

The Veteran's statements as to the etiology of diabetes mellitus, type II, are not competent evidence sufficient to establish service connection.  While the Veteran's statements are competent evidence to report what comes to him through his senses, he does not have medical expertise, and therefore his statements are not competent evidence of a medical opinion on a matter so complex as the etiologic relationship between his current diabetes mellitus, type II, to his military service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

In the absence of competent medical evidence that the Veteran's diabetes mellitus, type II, is related to his military service, the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, type II.  As such, the benefit-of-the-doubt rule does not apply, and entitlement to service connection for diabetes mellitus, type II, is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hands and Hips

At the June 2012 Board hearing, the Veteran testified that he has had osteoarthritis throughout his body since his active service.  He reported aches and pains in service, which have continued ever since.  The Veteran's service treatment records are without indication that the Veteran experienced an injury or any symptoms of the hips, and include two notations of pain in the right hand.  The January 1970 enlistment examination is without indication of any abnormalities.  A September 1970 clinical note shows that the Veteran complained of pain on the side of his right hand.  He was told to soak it for relief.  A December 1972 note shows that the Veteran again complained of pain to the right hand.  X-rays at that time revealed no fracture or bony abnormality.  There is no further indication of right hand pain for the remainder of the Veteran's active service.  The January 1979 separation examination report shows no abnormality and no reference to pain in any joints, to include the hips or hands.

The Veteran's post service clinical treatment records, both paper and electronic, have been reviewed.  While osteoarthritis is noted as experienced by the Veteran, it is identified in general terms in many of the records as applying to "multiple joints."  There is no evidence of specific treatment for arthritis, or any other joint disability, related to either the hips or the hands, other than noted degenerative joint disease of the bilateral wrists, which is already service-connected.  In that the Veteran has reported ongoing pain in his hips and hands, the Board remanded these issues for a VA examiner to determine the nature of any current disability of the hips and hands.  The Veteran was afforded VA examination in December 2012.

With regard to the hips, the Veteran reported on the day of examination that he experiences "constant achy bilateral hip and thigh pain."  He reported experiencing this in 1980, but at the time of his hearing, he reported that any treatment he may have received at that time would be from doctors now deceased, and that he does not have any of the records.  The Veteran also indicated that he cannot remember these physicians' names.  Physical examination in November 2012 revealed limited motion of the hips, but with no objective evidence of painful motion.  The examiner determined that the Veteran was prevented from completing full range of motion due to his obesity, rather than due to a disability.  Moreover, x-ray examination of the hips in November 2012 failed to reveal any degenerative changes.  The VA examiner concluded that the Veteran does not now have and has never had a hip condition.  

With regard to the Veteran's hands, the VA examiner, via x-ray examination, confirmed that the Veteran has degenerative joint disease of both wrists.  The RO awarded service connection for that disability in March 2013.  The Veteran described having constant achy hand and finger pain on the day of the examination, and reported that he first started experiencing the pain in 1972 in service.  On examination, however, the examiner specifically noted that there were no other findings of the hand other than the already service connected bilateral wrist disability.  There existed no limitation of motion or evidence of painful motion for any fingers or thumbs.  The examiner also reported that there was no functional loss of the fingers or thumbs on either hand, as well as no tenderness or pain to the joints or soft tissue of either hand.  A review of the clinical records during the period of this claim and appeal also fails to reveal treatment for a condition of hands outside of the now service-connected wrists.  There is notation of osteoarthritis and degenerative joint disease listed as in "multiple joints," but there is no reference to the hands in any clinical notation, other than treatment related to eczema and other skin conditions on the Veteran's hands and feet in 2012.

The Veteran contends that he currently has arthritis of the bilateral hips and in both hands that initially manifested in service; however, there is no clinical evidence of record intimating in any way that the Veteran currently has, or has had at any time during this claim, a diagnosis of any disability of the bilateral hips or of the hands, other than the service-connected wrists.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). While the Veteran is recognized for his report of pain in the bilateral hips, fingers and hands, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001).  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a bilateral hip disorder and a bilateral hand disorder.  As such, the evidence is insufficient to support a grant of service connection for any disorder of the bilateral hips or hands, including arthritis, on a direct basis or on a presumptive basis.  Because the preponderance of the evidence is against the bilateral hip service connection claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.

Service connection for a bilateral hip disorder, claimed as arthritis, is denied.  

Service connection for a bilateral hand disorder, claimed as arthritis, is denied. 


REMAND

While the Board regrets any additional delay, a remand is necessary in order to obtain an addendum opinion as to the claims for service connection for left ear sensorineural hearing loss and for right ankle and bilateral knee disorders.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Left Ear Sensorineural Hearing Loss

The Veteran has a current diagnosis of left ear sensorineural hearing loss.  See May 2008, December 2008 and November 2012 VA audiological examination reports.  VA has conceded that the Veteran experienced acoustic trauma during service.  Service connection was established for right ear hearing loss on the basis of in-service noise exposure.  See May 2008 rating decision.  The question in his case is whether the Veteran's left ear hearing loss is also due to the conceded in-service noise exposure.

As to whether the Veteran experienced hearing loss in service, impaired hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155 (1993).

Service treatment records show that the Veteran's left ear hearing was normal at entry into service, as auditory thresholds were noted to be 10 decibels at 500, 1000, 2000 and 4000 Hertz.  See July 1970 enlistment examination.  At a February 1975 Fitness of Duty examination, left ear auditory thresholds are shown on an audiogram report to be 20, 15, 05, 10, 15, 25 decibels between 500 and 6000 Hertz, respectively.  While 6000 Hertz is not a measure for hearing loss disability for VA purposes, the Board cites the finding to show that the Veteran did experience some degree of change in hearing at the higher frequencies that rose to the level of hearing loss under Hensley.  At separation examination in January 1979, auditory thresholds were recorded as 15, 10, 5, 15, 15, and 20 decibels at 500 through 6000 Hertz.  The Board notes that the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz  with a return toward normal at 8000 Hertz  may be indicative of noise-induced hearing loss.

Based on the foregoing, the Board observes that the Veteran's left ear hearing thresholds shifted during service, even if by a notch, and during service there was an indication of some degree of hearing loss at 6000 Hertz.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  The Board finds that the November 2012 VA examiner's rationale for finding it less likely than not that the Veteran's current left ear hearing loss is related to the conceded in-service noise exposure to be inadequate.  In particular, the examiner essentially opined that the left ear hearing loss is not connected to in-service noise exposure because his hearing was normal at separation and there was no findings to assess hearing loss within one year of separation.  Again, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford, 3 Vet. App. 87, 89.  Furthermore, the basis of this finding was noted to be a 2006 study by the Institute of Medicine, which appears to be in conflict with current VA case law  and the Training Letter cited above.  Finally, the VA examiner stated that "while the [V]eteran's military occupation would have certainly been noisy, it would not be listed as having a high probability of exposure to hazardous noise."  Again, VA has conceded in-service noise exposure for this Veteran to such a severity that it was found to have caused his right ear hearing loss.  The VA examiner must assume that degree of hearing loss when assessing the left ear.  For these reasons, the Board finds the November 2012 opinion to be inadequate.  This matter should be remanded for a new and adequate VA etiology opinion, for the purpose of determining whether in-service noise exposure could cause the Veteran's current left ear sensorineural hearing loss.  

Right Ankle Disorder

The December 2012 VA examiner noted that the Veteran's appropriate right ankle diagnosis is right ankle strain, as x-ray evidence did not confirm any osteoarthritis in the ankle.  Physical examination of the ankle revealed limited range of motion of the ankle, and noted functional loss including weakened movement, pain on movement and swelling.  X-ray of the right ankle revealed soft tissue swelling, pes planus and calcified plantar aponeurosis.  The Veteran reported to the examiner that he had first experienced ankle pain in 1981, and he reported he was experiencing severe, intermittent, aching in both ankles on the day of examination.  The examiner went on to find that left ankle arthritis, as was documented by x-ray at the same time, was as likely as not related to the Veteran's period of active duty military service, but gave no opinion as to the causation of the right ankle strain.  This report as to the right ankle is, therefore, inadequate for rating purposes to the extent that it is without a nexus opinion.  A remand is necessary so that the Veteran's claims file can be returned to the December 2012 examiner for an addendum opinion. 

Bilateral Knee Disorder

The December 2012 VA examiner opined that the Veteran has arthritis of the bilateral shoulders, bilateral wrists and left ankle, but not of several other joints, including the bilateral knees.  The examiner went on to provide a positive nexus opinion as to the joints in which arthritis was present, but not for those which it was indicated that the Veteran did not have arthritis.  It is unclear to the Board, however, why the VA examiner determined that no arthritis was present in the bilateral knees.  A July 2009 VA x-ray shows moderately severe osteoarthritis of the right knee and partial resurfacing of the left knee.  A November 2012 x-ray shows bilateral significant degenerative changes of the knee joint.  And, February 2013 x-ray shows severe osteoarthritis of the right knee.  The December 2012 opinion is based upon an inaccurate factual premise and is, therefore, inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  A remand is necessary so that the Veteran's claims file can be returned to the December 2012 examiner for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claim file to the examiner who provided the November 2012 audiological opinion to obtain an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left ear sensorineural hearing loss is causally connected to the Veteran's active service.  The examiner is asked to please note his or her awareness that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  The examiner must also recognize that VA has conceded the Veteran experienced significant enough noise exposure in service to have caused the already service-connected right ear hearing loss.  

The examiner is asked to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) the currently diagnosed left ear hearing loss was caused by any incident or event that occurred during the Veteran's active service, such as the conceded exposure to noise in service.  The examiner should note that the noise exposure was conceded by VA to be of such a severity to have caused the right ear hearing loss, which is service-connected.  The examiner should also discuss the threshold shift in service when rendering this opinion.  See July 1970, February 1975 and January 1979 audiological testing in the service treatment records.   In providing the requested opinion, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, must be included in the examination report.

2.  Forward the Veteran's claim file to the examiner who provided the December 2012 medical opinion to obtain an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral knee arthritis and right ankle strain are causally connected to the Veteran's active service.  The examiner must review the findings in the December 2012 examination report, including the rationale finding positive causation for the shoulders, wrists, and left ankle, as well as the findings of the July 2009, November 2012, and February 2013 knee x-ray examination reports.  In providing the requested opinion, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, must be included in the examination report.

3.  After the development requested above has been completed, the RO should re-adjudicate the claims of entitlement to service connection for left ear sensorineural hearing loss, a right ankle disorder, and a bilateral knee disorder, to include arthritis.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond before the case is returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


